     Case 2:20-cv-02119-KJD-EJY Document 4 Filed 01/13/21 Page 1 of 2



1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT

7                                          DISTRICT OF NEVADA

8                                                      ***

9        MARVIN ALEX,                                         Case No. 2:20-cv-02119-KJD-EJY

10                                          Petitioner,                       ORDER
              v.
11
         HENDERSON DETENTION,
12
                                         Respondent.
13

14           Petitioner Marvin Alex filed a pro se habeas corpus petition under 28 U.S.C. §

15   2241 challenging his continued detention by U.S. Immigration and Customs

16   Enforcement pending enforcement of his final removal order (ECF No. 1-1). His

17   application to proceed in forma pauperis (ECF No. 1) is granted.

18           Alex signed his petition on October 30, 2020, and this court received it on or

19   around November 18, 2020 (see ECF Nos. 1, 1-1). However, on December 4, 2020, the

20   notice from this court to Alex that the petition had been received and assigned a case

21   number, which was served on Alex at his address of record, was returned as

22   undeliverable (see ECF No. 3). 1 Alex has not filed a notice with this court to update his

23   address as required by Local Rule IA 3-1. Accordingly, the petition is dismissed for

24   failure to update address.

25

26
     1 The court notes that Alex included an ICE Detainee Request Form where he asked when he would be
27   removed (ECF No. 1-1, p. 22). The ICE officer’s response, dated October 20, 2020 states: “I am looking at
     all possibilities for your removal.” Id. Thus Alex may have been deported since he filed this petition.
28                                                        1
     Case 2:20-cv-02119-KJD-EJY Document 4 Filed 01/13/21 Page 2 of 2



1
            IT IS THEREFORE ORDERED that the petitioner’s application to proceed in
2
     forma pauperis (ECF No. 1) is GRANTED.
3
            IT IS FURTHER ORDERED that the Clerk file the petition (ECF No. 1-1).
4
            IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice.
5
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
6
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
7
     this case.
8

9
            DATED: 13 January 2021.
10

11
                                                  KENT J. DAWSON
12                                                UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2
